TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00223-CV




In re Matthew G. Whitman





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


 
O R D E R
PER CURIAM
                        Matthew Whitman has filed a petition for a writ of mandamus, writ of prohibition and
writ of injunction challenging the district court’s temporary orders in his ongoing dispute with
Jennifer Whitman over possession of their daughter.  Matthew has also filed emergency motions
seeking a stay of the district court’s temporary orders limiting his possession of the child and
compelling broad discovery.
                        We grant Matthew’s emergency motions in part.  The portions of the district court’s
March 23 temporary order requiring Matthew to execute the release forms attached as exhibits B,
C, and D, compelling the production of other documents listed in Exhibit A, and assessing attorney’s
fees are stayed pending our consideration of Matthew’s petition.  All other emergency relief
requested is denied.
 
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   April 28, 2006